FILED
                             NOT FOR PUBLICATION                            JAN 24 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



YI MEI WANG,                                     No. 08-73999

               Petitioner,                       Agency No. A076-280-010

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted January 17, 2012 **

Before:        LEAVY, TALLMAN, and CALLAHAN, Circuit Judges.

       Yi Mei Wang, a native and citizen of China, petitions for review of the

Board of Immigration Appeals’ order dismissing his appeal from an immigration

judge’s decision denying his application for asylum and withholding of removal.

We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence,


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
INS v. Elias-Zacarias, 502 U.S. 478, 481 n.1 (1992), and we deny the petition for

review.

        Wang testified that Chinese police sought to arrest him because he assaulted

a police officer and obstructed official police duties. Wang does not allege he

suffered past persecution, but fears persecution in the future. Substantial evidence

supports the agency’s finding that, even if credible, Wang failed to establish a

well-founded fear of future persecution on account of a protected ground. See

Dinu v. Ashcroft, 372 F.3d 1041, 1044 (9th Cir. 2004) (ordinary prosecution for

criminal activity is not persecution on account of a protected ground).

Accordingly, Wang’s asylum and withholding of removal claims fail. See id. at

1045.

        PETITION FOR REVIEW DENIED.




                                           2                                   08-73999